IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT B. EVELEIGH, as               NOT FINAL UNTIL TIME EXPIRES TO
Trustee of the William Carl          FILE MOTION FOR REHEARING AND
Eveleigh Trust u/w Anna M.           DISPOSITION THEREOF IF FILED
Eveleigh, MARGARET M.
EVELEIGH and CARL B.                 CASE NO. 1D16-5167
EVELEIGH, as nominated
successor trustees of the William
Carl Eveleigh Trust u/w Anna M.
Eveleigh,

      Appellants,

v.

WILLIAM C. EVELEIGH,
ELIZABETH ANNA
EVELEIGH, and JENNIFER M.
EVELEIGH,

      Appellees.

_____________________________/

Opinion filed December 7, 2017.

An appeal from the Circuit Court for Duval County.
Peter L. Dearing, Judge.

Edmond E. Koester, Alex R. Figares, and Caroline Marisa Magliolo of Coleman,
Yavanovich & Koester, P.A., Naples, and Louis D. D'Agostino and Maria Vigilante
of Cheffy Passidomo, P.A., Naples, for Appellants.

Jack J. Aiello, John P. Cole, Jason P. Van Lenten, and Lauren V. Purdy of Gunster,
Yoakley & Stewart, P.A., West Palm Beach, and Robert Goldman and Jon Scuderi
of Goldman Felcoski & Stone, P.A., Naples, and for Appellees.
PER CURIAM.

      Appellees’ amended motion to dismiss is granted. This appeal is hereby

dismissed for lack of jurisdiction.

RAY, WINOKUR, and JAY, JJ., CONCUR.




                                      2